Citation Nr: 1505861	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to October 1978.

This case came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA), Winston-Salem, North Carolina Regional Office (RO).  

In May 2012, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in August 2014, he withdrew his hearing request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  He is currently service-connected for:  status post right knee replacement, rated as 30 percent disabling; status post left knee replacement, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling; and bilateral hearing loss rated 0 percent.  He meets percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  

The record contains evidence that the Veteran may be unemployable due to his service-connected bilateral knee disabilities.  

In October 2010, the Veteran was afforded a VA knee examination.  In the opinion, the VA examiner indicated that the Veteran is unable to perform physical activities of employment due to his knees.  The examiner also indicated that the Veteran's ability to perform sedentary activities is limited by his need to frequently get up from a sitting position and move around due to pain and stiffness.

A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability completed by the Veteran shows that he has a bachelor's degree and 20 years of experience as a commercial airline pilot.  He has indicated that he has no other work experience or specialized training other than pilot-related training.  

Given the state of the record, additional development is needed to determine whether the Veteran is precluded from securing or following gainful sedentary employment due to his service-connected disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare providers who have treated him for his service-connected disabilities since October 2010.  After securing any necessary authorization, all non-duplicative treatment records are to be obtained.  If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified and allowed an opportunity to provide the records. 

2.  Invite the Veteran to submit any other lay or medical evidence showing evidence of his unemployability.
 
3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The claim file must be reviewed by the examiner.  All necessary tests and studies must be conducted, and all clinical findings should be reported in detail.

The examiner is to provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful sedentary occupation given the Veteran's educational and vocational background.  

(Service connection is currently in effect for status post right knee replacement, status post left knee replacement, tinnitus, and bilateral hearing loss.  Nonservice-connected disabilities and advancing age are not for consideration.).  

The examiner must provide a comprehensive report including complete rationales for all opinions expressed.

4.  After undertaking any other development deemed appropriate, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


